DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Zhao et al. (2014/0228039) in view of Kim et al (2017/0317990).
Regarding claim 1, Zhao discloses a method, comprising:
determining, by a first device, that a first subscriber identity module (SIM) card, previously used by the first device, is not available for use by the first device (Figure 6, step, 602, and [0076], state that “it may be detected that a first removable subscriber identity module (SIM) card is operatively coupled to the UE.” And [0083] states that “the UE may detect that the first removable SIM card is de-coupled from the UE. Thus, “not available”);
determining, by the first device, that a second SIM card is available for use by the first device [within a predetermined time period] after the first SIM card is determined to be not available for use by the first device (Figure 6, step 608, [0084] state that “In 608, it may be detected that a second removable SIM card is operatively coupled to the UE. The second removable SIM card may be inserted into the same SIM slot (or otherwise coupled in the same way) by which the first removable SIM card was previously operatively coupled to the UE.”);
confirming, by the first device, that a communication identifier of the first SIM card satisfies an association criteria with a user account that is associated with the first device (states that “Forwarding of services which are directed to the subscriber identity for which service is unavailable to another network (e.g., using a subscriber identity corresponding to that network) might be desirable in such a case. Service forwarding between subscriber identities may be configured by a user (e.g., user input to a user interface may be received),  …. , service forwarding between subscriber identities may be automatically configured by the UE, for example in response to detecting that the UE includes multiple subscriber identities;” The Examiner submits that for the UE to configure the forwarding services , the UE must confirm that the communication identifier is associated with or related to the user profile of the device);
and storing, by the first device, a [temporary] certificate that attests to current ownership of the communication identifier by the first device and allows the first device to access at least one service in association with the communication identifier ([0080] states that “Generating the first eSIM may include copying subscriber identity information from the first removable SIM card and storing that subscriber identity information on the UE.” Further, [0081] states that “Thus, generating and storing the first eSIM may effectively enable the UE to operate according to a subscriber identity provided by the first removable SIM card even after the first removable SIM card has been removed (de-coupled from) the UE.”).
Zhao does not expressly disclose hat a second SIM card is available for use by the first device [within a predetermined time period] after the first SIM card is determined to be not available for use by the first device and the storing of the certificate being temporary.
However, in similar endeavor of multiple SIM cards usage and storing certificates, Kim, discloses  ([0076],  “The soft SIM TA 219 may generate a soft SIM certificate including a public key. …. The soft SIM certificate may include a certificate version, …, a validity period, … .”).
Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include a certificate with limited validity within a predefined time period, that is, “a temporary certificate” in order to allow a user to access services while still using the identifier of the firs device.
Regarding claim 2, the combination of  Zhao and Kim discloses the method of claim 1, Kim discloses further comprising: but receiving, by the first device, a request for proof of ownership of the communication identifier; sending, by the first device, the temporary certificate in response to receiving the request; and after sending the temporary certificate, accessing, by the first device, using the second SIM card, the at least one service in association with the communication identifier ([0065], “The server 300 may transmit the random value to the electronic device 200 and may compare the transmitted random value with a value to be obtained later from the electronic device 200.” [0066] discloses  “the electronic device 200 may transmit a response message to the received random value. The response message may include the random value and a public key. …”).
Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include a request for proof of ownership of the communication identifier; sending, by the first device, the temporary certificate in response to receiving the request, in order for ‘the server 300 to prevent a relay attack to steal and replay authentication information upon using a cookie or session, according to the above-described challenge-response procedure.’ Kim, [0065], ll. 8-11.
Regarding claim 3, in the combination of  Zhao and Kim discloses the method of claim 2, further comprising: after sending the temporary certificate, receiving, by the first device, a message directed to the communication identifier via the at least one service (Kim, [0065]-[0066], “the server 300 that receives the SIM order message may transmit a random value “nonce” to the electronic device 200 in response to the order message.”). Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include a request for proof of ownership of the communication identifier; sending, by the first device, the temporary certificate in response to receiving the request, in order for ‘the server 300 to prevent a relay attack to steal and replay authentication information upon using a cookie or session, according to the above-described challenge-response procedure.’
Regarding claim 4, in the combination, Zhao discloses the method of claim 1, discloses wherein the at least one service comprises a messaging service, wherein the messaging service is configured to allow the first device and a second device, different from the first device, to communicate by sending and receiving messages ([0086], “the UE might be able to receive services (such as incoming calls and/or other messages/traffic) directed to a disabled subscriber identity via an active subscriber identity. This may be possible either when the subscriber identities correspond to different carriers or when the subscriber identities correspond to the same carrier.”).
Regarding claim 5, in the combination of  Zhao and Kim discloses the method of claim 1, Kim discloses wherein confirming that the communication identifier of the first SIM card satisfies the association criteria with the user account associated with the first device comprises confirming that: the communication identifier is registered for two-factor authentication of the user account, or the communication identifier has been associated with the user account for a threshold period of time ([0065], “The server 300 may transmit the random value to the electronic device 200 and may compare the transmitted random value with a value to be obtained later from the electronic device 200.” [0066] discloses  “the electronic device 200 may transmit a response message to the received random value. The response message may include the random value and a public key. …”).
Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include a request for proof of ownership of the communication identifier; sending, by the first device, the temporary certificate in response to receiving the request, in order for ‘the server 300 to prevent a relay attack to steal and replay authentication information upon using a cookie or session, according to the above-described challenge-response procedure.’ Kim, [0065], ll. 8-11.
Regarding claim 6, in the combination, Zhao discloses the method of claim 1, further comprising: storing, by the first device, another temporary certificate that attests to current ownership of another communication identifier of the second SIM card by the first device and allows the first device to access the at least one service in association with both the communication identifier and the other communication identifier ([0086] states that “ …  Alternatively (e.g., if the UE has limited radio resources and/or is not configured for dynamic sharing between multiple subscriber identities), the UE may be configured to monitor either the first network or the second network, e.g., using either the first subscriber identity or the second subscriber identity, at any given time. For example, one of the subscriber identities (e.g., the first or second subscriber identity) present on the UE may be designated (e.g., via user input) as an active or primary subscriber identity. The other(s) of the subscriber identities may be disabled in response to selection of one of the subscriber identities as the active/primary subscriber identity. …”).
Regarding claim 7, the combination of  Zhao and Kim discloses the method of claim 1, Kim discloses, wherein the temporary certificate is associated with a predetermined expiration period after which the temporary certificate expires and is not valid ([0069],  “… That is, the SIM profile may include IMSI information corresponding to a country, a network operator, and user identification information. Additionally, the SIM profile may further include information about a validity period (e.g., an active-possible time and an expiration time) of a corresponding (soft) SIM.” [0093], “A screen 701 may be displayed in the case where the electronic device 200 activates two or more SIMs. For example, when a “pay for active” menu activated in an execution screen of the roaming application 211 is selected, the screen 701 may provide an UI for selecting a SIM slot on which a subscriber identification module corresponding to a purchased roaming service product is mounted. ..”).
Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include the temporary certificate is associated with a predetermined expiration period after which the temporary certificate expires, in order for ‘the server 300 to prevent a relay attack to steal and replay authentication information upon using a cookie or session, according to the above-described challenge-response procedure.’ Kim, [0065], ll. 8-11.
Regarding claim 8, the combination of  Zhao and Kim discloses the method of claim 7, Kim discloses, further comprising: displaying, by the first device, an expiration notification prior to the predetermined expiration period ([0069],  “… That is, the SIM profile may include IMSI information corresponding to a country, a network operator, and user identification information. Additionally, the SIM profile may further include information about a validity period (e.g., an active-possible time and an expiration time) of a corresponding (soft) SIM.” [0093], “A screen 701 may be displayed in the case where the electronic device 200 activates two or more SIMs. For example, when a “pay for active” menu activated in an execution screen of the roaming application 211 is selected, the screen 701 may provide an UI for selecting a SIM slot on which a subscriber identification module corresponding to a purchased roaming service product is mounted. ..”).
Thus,  it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Zhao with the mechanisms of Kim to include the temporary certificate is associated with a predetermined expiration period after which the temporary certificate expires, in order for ‘the server 300 to prevent a relay attack to steal and replay authentication information upon using a cookie or session, according to the above-described challenge-response procedure.’ See Kim, [0065], ll. 8-11.
Claim 12 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Zhao, a device “User Device 106A,” Figure 1).
Claim 13 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 18 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Zhao, Figure 4, processor 302, memory 306).
Allowable Subject Matter
Claims 9-11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 9-11 and 19 would be allowable because the closest prior art Zhao et al. (2014/0228039) Generating the first eSIM may include copying subscriber identity information from the first removable SIM card and storing that subscriber identity information on the UE. Further,  generating and storing the first eSIM may effectively enable the UE to operate according to a subscriber identity provided by the first removable SIM card even after the first removable SIM card has been removed (de-coupled from) the UE; and  Kim et al (2017/0317990) disclose the server 300 may transmit the random value to the electronic device 200 and may compare the transmitted random value with a value to be obtained later from the electronic device 200. And the electronic device 200 may transmit a response message to the received random value. The response message may include the random value and a public key, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method, wherein confirming, by the first device, a continued validity of the temporary certificate by polling a server using a heartbeat interval that is shorter than the predetermined expiration period (Claim 9); updating, by the first device, based on determining that the first SIM card is again available for use by the first device after determining that the first SIM card is not available for use by the first device, the stored temporary certificate with another temporary certificate having an extended predetermined expiration period (Claim 10); receiving, by the first device, an invalidation message corresponding to the communication identifier; and invalidating, by the first device, the stored temporary certificate in response to receiving the invalidation message (Claim 11); and the first device, wherein the one or more processors are further configured to: receive an invalidation message corresponding to the communication identifier; and invalidate the stored temporary certificate in response to receiving the invalidation message (Claim 19), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220295261 to KRISHNAMOORTHY et al: the UE may need to periodically tune away for an active data transmission. Such tune-away may cause the UE to miss scheduled communications from the network.
US 20210392570 to Leduc et al: A device determines that a first subscriber identity module (SIM) card, previously used by the device, is not available for use by the device. The device determines that a second SIM card is available for use by the first device within a predetermined time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644